01/18/2022


1
                                                                                                  Case Number: DA 21-0418

2

3

4

5                  IN THE SUPRMEME COURT OF THE STATE OF MONTANA
                               Supreme Court NO. DA 21-0418
6

7                                            ***********

8    IN RE THE MARRIAGE OF:                                 )   ORDER GRANTING
                                                            )   UNOPPOSED MOTION
9    JENNIFER L. RUSSUM,                                    )   FOR EXTENSION OF TIME
                                                            )   TO FILE RESPONSE BRIEF
10
                            Petitioner/Appellant,           )
11                                                          )
            and                                             )
12                                                          )
     MATTHEW S. WENDT,                                      )
13                                                          )
                            Respondent/Appellee.            )
14
                                                            )
15
            Appellee, MATTHEW S. WENDT, has moved this Court for a 30-day extension, from
16
     January 21, 2022, up to and including February 21, 2022, in which to file his Response Brief in
17
     this matter. Appellant does not oppose the Motion.
18

19
            IT IS HEREBY ORDERED that the Appellee shall have up to and including February
20
     21, 2022, to file his Response Brief in this matter.
21
            ELECTRONICALLY SIGNED AND DATED BELOW.
22

23

24

25

26

27

28
                                                                                      Electronically signed by:
                                                                                         Bowen Greenwood
                                                                                     Clerk of the Supreme Court
                                                                                          January 18 2022